DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18th 2022 has been entered.
 
	Claim Status:
	Claims 1-2, 4-10, 12-15, 22 and 25-27 are pending.
	Claims 3, 11, 16-21 and 23-24 are cancelled.
	Claim 10 is amended.
	Claims 1-2, 4-10, 12-15, 22 and 25-27 are being examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al (US7989740B2 previously cited), in view of HORSMA (US4314145 previously cited).
Regarding claim 1, Whitney discloses a voltage-leveled self-regulating heater cable (heater cable #100, fig.1) comprising: 
	a conductor (electrode #102, fig.1);
a core (insulation layer #104, fig.1) that encapsulates the conductor (electrode #102, fig.1),
	an additional conductor (another electrode #102, fig.1);
	an additional core (the other insulation layer #104, fig.1) that encapsulates the additional conductor (another electrode #102, fig.1),
	a conductive material (heating element #106, fig.1) positioned in physical contact with the core (insulation layer #104, fig.1) and the additional core (the other insulation layer #104, fig.1), the conductive material (heating element #106, fig.1) in physical contact with only a portion (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of an outer surface of the core (insulation layer #104, fig.1) and an additional outer surface of the additional core (the other insulation layer #104, fig.1);
the conductive material (heating element #106, fig.1) is wrapped around the core (one of the #102, fig.1) and the additional core (the other of the #104, fig.1); the portion of the outer surface (one of the #104 outer surface, fig.1) and the additional outer surface (the other of the #104 outer surface, fig.1) in physical contact with the conductive material (heating element #106, fig.1) is adjusted to change a power output of the heater cable [refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”].

    PNG
    media_image1.png
    314
    710
    media_image1.png
    Greyscale

Whitney does not disclose the core comprising a positive temperature coefficient material; the additional core comprising an additional positive temperature coefficient material; and a conductive material positioned in electrical contact with the core and the additional core, the conductive material in electrical contact with only a portion of an outer surface of the core and an additional outer surface of the additional core.
HORSMA discloses the core (PTC element 5, fig.6) comprising a positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	an additional core (PTC element 6, fig.6) that encapsulates the additional conductor (electrode 2, fig.6), the additional core (PTC element 6, fig.6) comprising an additional positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) positioned in physical and electrical contact with the core (PTC element 5, fig.6) and the additional core (PTC element 6, fig.6), the conductive material (electrode 3, fig.6) in physical and electrical contact with only a portion (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of an outer surface of the core (PTC element 5, fig.6) and an additional outer surface of the additional core (PTC element 6, fig.6).

    PNG
    media_image2.png
    552
    554
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with the core comprising a positive temperature coefficient material; the additional core comprising an additional positive temperature coefficient material; and a conductive material positioned in electrical contact with the core and the additional core, the conductive material in electrical contact with only a portion of an outer surface of the core and an additional outer surface of the additional core, as taught by HORSMA, in order to provide the self-regulating benefit of the PTC element. 

Regarding claim 5, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney does not disclose including a web extending between the core and the additional core.
HORSMA further discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, it is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).

    PNG
    media_image3.png
    474
    544
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney heater cable with a web extending between the core and the additional core, as taught by HORSMA, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 6, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 5, Whitney does not disclose the web is electrically active.
HORSMA further discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below).  (it is noted: The web is made out of PTC materials, it is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney heater cable with a web extending between the core and the additional core, as taught by HORSMA, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 7, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 5, Whitney does not disclose the web is electrically inactive.
HORSMA further discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below).  (it is noted: The web is made out of PTC materials, it is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with a web extending between the core and the additional core, as taught by HORSMA, in order to 

Regarding claim 8, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney further discloses wherein the core (insulation layer #104, fig.1) physically contacts the additional core (the other insulation layer #104, fig.1).

	Regarding claim 9, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney further discloses the conductive material (heating element #106, fig.1) comprises an electrically conductive wire (heating element #106, fig.1) that is wrapped around at least a portion of the core (one of the #102, fig.1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al (US7989740B2 previously cited), in view of HORSMA (US4314145 previously cited) and further in view of Niibe (US4149066 previously cited).
Regarding claim 2, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, Whitney further discloses a second conductive wire (resistance wire 202-2, fig. 2C) in contact with the outer surface of the core (insulating core 204, fig. 2C) and in contact with at least a portion of the conductive material (resistance wire 202-1, fig.2C).

    PNG
    media_image4.png
    264
    279
    media_image4.png
    Greyscale

HORSMA or Whitney do not disclose a conductive ink in contact with the outer surface of the core and in contact with at least a portion of the conductive material.
Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with the use of conductive ink to replace electrodes, as taught by Niibe, in order to provide a more flexible heater (refer to the title). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al (US7989740B2 previously cited), in view of HORSMA (US4314145 previously cited), further in view of Gale et al (US4348584 previously cited) further in view of Niibe (US4149066 previously cited).
Regarding claim 4, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 1, HORSMA or Whitney do not disclose a first conductive ink portion extending lengthwise along the core; and a second conductive ink portion extending lengthwise along the additional core.
Gale discloses an electrode (one of the copper conductors #1a, fig.1A) extending lengthwise along the core (one of the cores #1, fig.1A); and a second electrode (the other copper conductor #1a, fig.1A) extending lengthwise along the additional core (the other core #1, fig.1A).

    PNG
    media_image5.png
    430
    434
    media_image5.png
    Greyscale

Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable with an electrode extending lengthwise along the core; and a second electrode extending lengthwise along the additional core, as taught by Gale, in order to increase the flexibility of the heater (refer to abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitney’s heater cable containing PTC elements with the teaching of using conductive ink as conductive material, as taught by Niibe, in order to increase the flexibility of the heater (refer to the title).

Claims 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al (US7989740B2 previously cited), further in view of Gale et al (US4348584 previously cited) further in view of Niibe (US4149066 previously cited).
Regarding claim 10, HORSMA discloses a voltage-leveled self-regulating heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a first conductor (electrode 1, fig.6); 
PTC element 5, fig.6) that encapsulates the first conductor (electrode 1, fig.6), the first core (PTC element 5, fig.6) comprising a first positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	a second conductor (electrode 2, fig.6); 
	a second core (PTC element 6, fig.6) that encapsulates the second conductor (electrode 2, fig.6), the second core (electrode 2, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); 
	a conductive material (electrode 3, fig.6) in electrical and physical contact with outer surfaces of the first core (PTC element 6, fig.6) and the second core (PTC element 5, fig.6), wherein the conductive material (electrode 3, fig.6) electrically couples the first core (PTC element 6, fig.6) to the second core (PTC element 5, fig.6), wherein the conductive material (electrode 3, fig.6) is selected from the group consisting essentially of: metal [refer to HORSMA Col 7 line 36-39 cited: “…the electrode is long, it is preferable to use electrodes of copper, aluminum or another metal having a suitably low resistivity…”] and conductive ink.

    PNG
    media_image2.png
    552
    554
    media_image2.png
    Greyscale

HORSMA does not discloses a conductive material in contact with and wrapped around outer surfaces of the first core and the second core and wherein the conductive material electrically couples the first core to the second core, and wherein a wrapping density of the conductive material around the outer determines a power output of the heater cable; and a second conductive ink comprising a first conductive ink portion printed lengthwise along a first portion of the first core, and second conductive ink portion printed lengthwise along a second portion of the second core, wherein the conductive material is in physical contact with the first conductive ink portion and the second conductive ink portion.
	Whitney discloses a conductive material (heating element #106, fig.1) in contact with and wrapped around outer surfaces of the first core (one of the bus wires #102, fig.1) and the second core (the other of the bus wires #102, fig.1), and wherein a wrapping density of the conductive material (heating element #106, fig.1) around the outer surface determines a power output of the heater cable [refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”].

    PNG
    media_image1.png
    314
    710
    media_image1.png
    Greyscale

Gale discloses an electrode (one of the copper conductors #1a, fig.1A) extending lengthwise along the core (one of the cores #1, fig.1A); and a second electrode (the other copper conductor #1a, fig.1A) extending lengthwise along the additional core (the other core #1, fig.1A).

    PNG
    media_image5.png
    430
    434
    media_image5.png
    Greyscale

Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with a wrapping density of the conductive material around the outer surface /the portion of the outer surface and the additional outer surface in contact with the conductive material/ the percentage of contact between conductive material and the cores’ surfaces; determines a power output of the heater cable, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with an electrode extending lengthwise along the core; and a second electrode extending lengthwise along the additional core, as taught by Gale, in order to increase the flexibility of the heater (refer to abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable containing PTC elements with the teaching of using conductive ink as conductive material, as taught by Niibe, in order to increase the flexibility of the heater (refer to the title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified HORSMA heater cable with the conductive material is in physical contact with the first conductive ink portion and the second conductive ink portion, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such that to provide a more simplistic structure for the modified heater cable production, since the conductive material already wrapped around the two cores to avoid the contact would increase the complexity of the manufacturing process, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with HORSMA’s teaching.

Regarding claim 13, the modification of HORSMA, Whitney, Gale and Niibe discloses substantially all features set forth in claim 10, HORSMA in Fig.6 or Whitney do not disclose web interposed between the first core and the second core, the web connecting the first core to the second core.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core (PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).

    PNG
    media_image3.png
    474
    544
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 14, the modification of HORSMA, Whitney Gale and Niibe discloses substantially all features set forth in claim 13, HORSMA in Fig.6 and Whitney do not disclose the web is electrically active.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core (PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 15, the modification of HORSMA, Whitney Gale and Niibe discloses substantially all features set forth in claim 13, HORSMA in Fig.6 and Whitney do not disclose the web is electrically inactive.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al (US7989740B2 previously cited), further in view of Gale et al (US4348584 previously cited), further in view of Niibe (US4149066 previously cited) and further in view of KOCHMAN et al (US6958463B1 previously cited).
Regarding claim 12, the modification of HORSMA, Whitney, Gale and Niibe discloses substantially all features set forth in claim 10, HORSMA, Whitney, Gale or Niibe do not disclose the conductive material comprises electrically conductive metal foil that encircles the first and second cores.
KOCHMAN8463 discloses the conductive material comprises electrically conductive metal foil (#2, metal sheath (mesh or foil) covering) that encircles the first (#8, PTC temperature sensing means) and second cores (#5, heating mean). (refer to KOCHMAN8463 Col 4 line 59-64, cited: “… The term "conductive means" or "conductor" described in this invention shall mean at least one of the following electrically conductive materials: metal wires, metal mesh or metal foil, electrically conductive textile fibers, electrically conductive polymers and other conductive materials, suitable for the purpose of this invention…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable containing PTC elements with the teaching of using metal foil as conductive material, as taught by KOCHMAN8463, in order to increase the tightness of the devices, the contact surface between the PTC elements and the metal foil, and a wider contact surface.

Claims 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al (US7989740B2 previously cited) and further in view of Niibe (US4149066 newly cited).
	Regarding claim 22, HORSMA discloses a heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a first core (PTC element 5, fig.6) comprising first positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	a second core (PTC element 6, fig.6) comprising second positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) placed in physical and electrical contact with a first surface of the first core (PTC element 5, fig.6) and a second surface of the second core (PTC element 6, fig.6), the conductive material (electrode 3, fig.6) in physical and electrical contact with a percentage (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of the first surface of the first core (PTC element 5, fig.6) and the second surface of the second core (PTC element 6, fig.6), the percentage being less than 100 percent (refer to “electrode 3” coverage on the surface of the core and the additional core which is less than 100 percent, fig.6) and determining a power output of the heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6).
	

    PNG
    media_image2.png
    552
    554
    media_image2.png
    Greyscale

	HORSMA does not disclose a conductive material in the form of conductive foil or conductive ink; percentage is determining a power output of the heater cable; such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second higher power output when the percentage is a second percentage larger than the first percentage.
	Whitney discloses percentage determines a power output of the heater cable; such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second higher power output when the percentage is a second percentage larger than the first percentage [refer to Whitney Col 3 line 64 – This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”] (Examiner’s note: it is well known to a person skilled in the art that the more resistance wire wrapped around per zone the higher the power output of the heater cable, such teaching is equal to “an amount of resistance wire wraps has a power output, the greater the amount of resistance wire wraps has a greater power out”, since the amount of wraps is also equal to percentage of physical and electrical contact between the cores and resistance wire).
Niibe discloses that using conductive ink as electrode [refer Niibe Col 4 line 26-28, cited: “… the electrodes 5 and 5' are printed with highly conductive paint of silver powder and the like…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with the percentage being less than 100 percent and determining a power output of the heater cable such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second higher power output when the percentage is a second percentage larger than the first percentage, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable containing refer to the title).

Regarding claim 25, the modification of HORSMA, Whitney and Niibe discloses substantially all features set forth in claim 22, HORSMA in Fig.6 does not discloses an electrically active web extending between the first core and the second core.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 26, the modification of HORSMA, Whitney and Niibe discloses substantially all features set forth in claim 22, HORSMA in Fig.6 does not discloses an electrically inactive web extending between the first core and the second core.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 27, the modification of HORSMA, Whitney and Niibe discloses substantially all features set forth in claim 22, HORSMA further discloses wherein the first core (PTC element 5, fig.6) encapsulates a first conductor (electrode 1, fig.6), wherein the second core (PTC element 6, fig.6) encapsulates a second conductor (electrode 2, fig.6), and wherein the heater cable comprises a voltage leveled self-regulating heater cable (Refer to HORSMA title “Electrical devices containing PTC elements”) (refer to HORSMA FIG. 6 shown).
Response to Argument
January 18th 2022 have been fully considered but they are not persuasive as the following reasons:
	
The applicants argue: “…The Office cites Whitney as disclosing, " the conductive material [...] is wrapped around the core [...] and the additional core [...]; the portion of the outer surface [...] and the additional outer surface [...] in physical contact [sic] with the conductive material [...] is adjusted to change a power output of the heater cable." Office Action, pp. 4. Applicant respectfully submits that the Office has not considered claim 1 in its entirety. Claim 1 recites, in relevant part, "wherein the portion of the outer surface and the additional outer surface in physical and electrical contact with the conductive material is adjusted to change a power output of the heater cable." The combination of Whitney and Horsma fail to teach or suggest, at least, this element of claim 1. 
As is disclosed in the present application, "the cores 3 and 4 [...] are in effective electrical contact with conductive material 6," (Paragraph [0045]) "a radial electric potential (voltage) gradient occurs where the conductive material 6 contacts the cores 3 and 4" (Paragraph [0050]). 
 Accordingly, "a desired power output of the SR heater cable 20 for given cable configurations can be achieved by selecting the coverage percentile of the conductive material 6 over the cores 3 and 4," by thus altering how much of the conductive material 6 is in electrical contact with the cores 3 and 4. 
Whitney teaches wrapping a resistance wire (heating element 106) around an insulation layer 104. The heating element 106 has no electrical contact with the insulation layer 104. Instead, the heating element 106 electrically contacts internal bus wires 102 at exposed nodes 110. Whitney, col. 3, lines 23 - 28. Whitney also teaches adjusting a wrapping density of a resistance wire 202 around an insulating core 204 to change power output of the heating cable (see, e.g., col 4, lines 24 - 28, "By providing a different width insulating core 204, greater lengths of resistance wire 202 may be used per foot of heating element 106. For example, a thicker insulating core 204 allows more resistance wire 202 to be wrapped around it per linear foot. This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping heating elements give different resistances and power output of the heating cable depending on applied voltages..."). However, this in no way teaches or suggests adjusting a portion of resistance wire in electrical contact with internal bus wires 102 to adjust a power output. Rather, the solution of Whitney only suggests extending a total length of resistance wire between node 110 to adjust a power output. Thus, Whitney fails to teach or suggest "wherein the portion of the outer surface and the additional outer surface in physical and electrical contact with the conductive material is adjusted to change a power output of the heater cable," as is recited in claim 1. 
Horsma fails to cure the deficiencies of Whitney. Horsma teaches a heater/temperature sensor cable having two electrodes 1, 2 surrounded by positive temperature coefficient (PTC) elements 5, 6. A third metal electrode 3 runs the length of the device, contacting the two PTC- surrounded electrodes 1, 2. Horsma, FIG. 6; col. 10, lines 13-23. The Office concedes, "Horsma does not disclose the portion of the outer surface and the additional outer surface in contact with the conductive material correlates3 with a power output of the heater cable." Office Action dated March 25, 2021, p. 18. Accordingly, Horsma fails to teach or suggest how a portion of the electrodes 1, 2 in physical and electrical contact can be "adjusted to change a power output of the heater cable," as is recited in claim 1. 
Thus, there is no teaching, suggestion, or motivation that would have led one of ordinary skill in the art to modify Whitney with Horsma in such a way that would arrive at the claimed invention. For this reason, the rejection should be withdrawn. 
Applicant further traverses the Office's comments on page 27 of the Office Action. In particular, the Office notes that "one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references." However, Applicant respectfully submits that the Office failed not only to respond to Applicant's arguments with respect to the individual references (noting on page 29 of the Office Action that Applicant's arguments over Horsma and Whitney were "mooted in view of the new ground of rejection," even though the new rejection only switched the references while using their same teachings), but the Office has further failed to provide an explanation as to why the combination of references teaches "wherein the portion of the outer surface and the additional outer surface in physical and electrical contact with the conductive material is adjusted to change a power output of the heater cable," as specified by Claim 1. In particular, on pages 4-5 of the Office Action, the Office only refers to Whitney as allegedly teaching adjusting physical contact not electrical contact-and specifically states that Whitney does not disclose the conductive material being in electrical contact with portions of the core. The Office then states that Horsma allegedly teaches having a conductive material in physical and electrical contact with cores, but does not provide any explanation as to how such a teaching would, when combined with the teachings of Whitney, lead one of ordinary skill in the art to adjust physical and electrical contact "to change a power output of the heater cable," as is recited in claim 1. Notably, the Office is silent as to this limitation on page 6 of the Office Action in which the Office asserts reasons for modifying Whitney's heater cable. Accordingly, the Office has failed to show how the individual references or their combination can be used to arrive at each and every limitation of Claim 1. For this additional reason, the rejection should be withdrawn. 
Furthermore, as discussed above, neither Whitney, nor Horsma, provide description of how one could change a power output of a heater cable by adjusting a portion of conductive material in physical and electrical contact with an outer surface and an additional surface. Thus, when modifying Whitney with Horsma, one of ordinary skill in the art would have to change the principle operation of Whitney and/or Horsma to arrive at the claimed invention. Appropriately, "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (.. . The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.")." MPEP 2143.01. That is, the principle operation of Whitney (the primary reference), is to adjust power output by adjusting a physical length of heating wire while maintaining the same electrical contact with bus wires. The cable of Whitney requires wrapping a resistance wire (heating element 106) around an insulation layer 104. The heating element 106 has no electrical contact with the insulation layer 104 but, rather, electrically contacts internal bus wires 102 at exposed nodes 110 (i.e., breaks in the insulation layer 104). Power output is adjusted by increasing the length of the resistance wire between node contacts, which requires increasing its wrapping pitch. Increasing both the physical wrapping pitch and node contacts would result in no change in power output because the overall length of resistance wire between node contacts would then not change. Thus, to attempt to modify Whitney to arrive at Claim 1 by also changing the portions in electrical contact to adjust power output as well would require a substantial reconstruction and redesign of the cable. As such, for this additional reason, the rejection is improper and should be withdrawn. …”, Remark Page 2-4. 
The examiner's response: The applicant's arguments above are not persuasive, because: 
	It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the rejected claim only cited: “…wherein the portion of the outer surface and the additional outer surface in physical and electrical contact with the conductive material is adjusted to change a power output of the heater cable …”, there is no limitation or clarification of what is actually adjusted in the limitation “…the portion of the outer surface and the additional outer surface in physical and electrical contact with the conductive material …”, therefore, “adjusting the length (spacing between wrap) of the conductive material between two contacted first or second surface” is well within the broadest reasonable interpretation of such claim limitation. Therefore the rest of the arguments above are mooted.
	It is suggested that to amend the rejected claim according to the specification in the direction of clarifying what is actually adjusted in the rejected claim such as the amount of surface that in contact.

The applicants argue: “…As conceded by the Office, "Horsma does not disclose the portion of the outer surface and the additional outer surface in contact with the conductive material correlates3 with a power output of the heater cable." Office Action dated March 25, 2021, p. 18. Accordingly, Horsma fails to teach or suggest how a portion of the electrodes 1, 2 (or wrapping density of a conductive material) in physical and electrical contact can be "adjusted to change a power output of the heater cable," as is recited in claim 1. Whitney teaches adjusting a wrapping density of a resistance wire 202 around an insulating core 204 to change power output of the heating cable. However, Whitney provides no teaching or suggestion of the resistance wire 202 being in electrical contact with an outer surface of any core. Rather, in Whitney, the wrapping density of the resistance wire only affects the total length of resistance wire between nodes 110. This is not equivalent to the wrapping density having an effect on the amount of resistance wire in electrical contact with an outer surface of a core. Gale and Niibe are silent to "a conductive material in electrical and physical contact with and wrapped around outer surfaces of the first core and the second core, [...] wherein a wrapping density of the conductive material around the outer surfaces determines a power output of the heater cable." Accordingly, the combination of Horsma, Whitney, Gale, and Niibe fail to teach or suggest every element of claim 10…”, Remark Page 4-5. 
The examiner's response: The applicant's arguments above are not persuasive, because: 
	Regarding applicant’s argument on “…wherein the portion of the outer surface and the additional outer surface in physical and electrical contact with the conductive material is adjusted to change a power output of the heater cable …” is mooted on the respond above.
	Regarding applicant’s argument “…the wrapping density of the resistance wire only affects the total length of resistance wire between nodes 110. This is not equivalent to the wrapping density having an effect on the amount of resistance wire in electrical contact with an outer surface of a core…”, It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the rejected claim only cited: “…wherein a wrapping density of the conductive material around the outer surfaces determines a power output of the heater cable…”,  there is not further limitation or clarification that such the interpretation must be “…the amount of resistance wire in electrical contact with an outer surface of a core…”, therefore, the interpretation of “…only a part of the conductive material wrapping around the conductive material is in electrical and physical contact of the outer surface of a core….”, just as disclosed in the prior art of record is well within the broadest reasonable interpretation.
	It is suggested that to amend the claim according to the specification in the direction of  the amount of resistance wire in electrical contact with an outer surface of a core to facilitate the argument above.

The applicants argue: “…Moreover, the Office cites Gale as disclosing "an electrode (one of the copper conductors #1a, fig. 1A) extending lengthwise along the core (one of the cores #1, fig. 1A); and a second electrode (the other copper conductor #1a, fig. 1A) extending lengthwise along the additional core." Applicant respectfully submits that the Office has not considered claim 10 in its entirety. Claim 10 recites, in relevant part, "a second conductive ink comprising a first conductive ink portion printed lengthwise along a first portion of the first core, and a second conductive ink portion printed lengthwise along a second portion of the second core." 
By way of example, the present application discloses "an SR heater cable 30 that includes both conductive ink and conductive material in contact with cores of the SR heater cable 30. As shown [in FIG. 2], two thin conductive ink portions 16 [...] circumferentially cover a portion of cores 3 and 4 on opposite sides of the SR heater cable 30." (FIG. 2 below) Paragraph [0045]. Accordingly, the conduction ink portions 16 are printed lengthwise along a portion of the core. See, e.g., https://www.dictionary.com/browse/along, "by the length; lengthwise; parallel to or in a line with the length or direction." 
In contrast, Gale discloses a graphite (DAG) coated spiraled copper conductor la on core 1 that is surrounded by a non-PTC conducting rubber 2. Gale, col. 7, lines 57 - 59. The spiraled copper conductor 1 a of Gale is by no means printed (or fixed) lengthwise along a portion of the core. Rather, the conductor is spiraled around the core. Gale remarks, "[a]ccording to an especially preferred embodiment of the present invention, the flexible heating element is of substantially dumb-bell or dog-bone cross section wherein a flexible electrical conductor spiralled around a core..." (See, e.g., Figure 1A of Gale below). Thus, Gale fails to teach or suggest "a second conductive ink comprising a first conductive ink portion printed lengthwise along a first portion of the first core, and a second conductive ink portion printed lengthwise along a second portion of the second core," as is recited in claim 10…”, Remark Page 6-7. 
The examiner's response: The applicant's arguments above are not persuasive, because: 
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the rejected claim only cited: “…a first conductive ink portion printed lengthwise along a first portion of the first core, and a second conductive ink portion printed lengthwise along a second portion of the second core…”, there is no further limitation or clarification  furthermore, that such the interpretation must be in the form of “one straight line”. it is pointed out that the definition of lengthwise cited by applicant above is “…by the length; lengthwise; parallel to or in a line with the length or direction.…”, therefore, Gale spiraled copper conductor is well within the broadest reasonable interpretation of “…parallel to the direction…”. 
	It is suggested that to amend the claim according to the specification in the direction of straight line to facilitate the argument above.

The applicants argue: “…First, Claim 22 recites "the conductive material in physical and electrical contact with a percentage of the first surface of the first core and the second surface of the second core, the percentage being less than 100 percent and determining a power output of the heater cable such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second, higher power output when the percentage is a second percentage larger than the first percentage." As discussed above with respect to Claim 1, neither Horsma nor Whitney, alone or in combination, teach or suggest adjusting physical and electrical contact to adjust a power output of a heater cable. Thus, the rejection should be withdrawn for the reasons discussed above with respect to Claim 1…”, Remark Page 8. 
The examiner's response: The applicant's arguments above are not persuasive, because: 
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the rejected claim only cited: “…the conductive material in physical and electrical contact with a percentage of the first surface of the first core and the second surface of the second core, the percentage being less than 100 percent and determining a power output of the heater cable such that the heater cable has a first power output when the percentage is a first percentage and the heater cable has a second, higher power output when the percentage is a second percentage larger than the first percentage…”, therefore, prior art of record such as Whitney’s “…spacing of wrapping of heating element…” would be well within the broadest reasonable interpretation of the rejection claim.
It is suggested that to amend the claim according to the specification in the direction of  the correlation between “the percentage” and “the power output”  to facilitate the argument above.

The applicants argue: “…Second, Claim 22 recites "a conductive material in the form of conductive foil or conductive ink placed in physical and electrical contact with a first surface of the first core and a second surface of the second core." As discussed above with respect to Claim 10, using the teachings of Niibe to use conductive ink as claimed would require the impermissible use of hindsight reconstruction in view of the present application. Thus, in addition to the above reasons, the rejection should be withdrawn for the reasons discussed above with respect to Claim 10…”, Remark Page 8. 
The examiner's response: The applicant's arguments above are not persuasive, because: 
It is expressed that the motivation statement is clearly disclosed the advantage for adopting Niibe’s conductive ink as conductive material, as it is well known that conductive ink increase flexibility of any electronic product1. Examiner further provide additional evidence in the footnote to show such teaching is well known.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        January 29, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As further evidence that the advantage of conductive ink is disclosed in NPL – “Advances in Conductive Ink across Multiple Applications and Deposition Platforms” written by Scott E. Gordon, Jay R. Dorfman, Daniel Kirk and Kerry Adams, published by Dupont on 2011. Page 1 Paragraph 5, line 4-6 cited: “…advances in particle and binder technology have led to a dramatic increase in performance of the inks in term of conductivity, flexibility…” Website address: https://smtnet.com/library/files/upload/Conductive-Inks-Advances.pdf